 SHERWOOD COAL COMPANYSherwood Coal Company and Ira A. Evans. Case 9-CA-14362September 29, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on September 24, 1979, byIra A. Evans, an individual, herein called theCharging Party, and duly served on SherwoodCoal Company, herein called Respondent, the Gen-eral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 9,issued a complaint on February 6, 1980, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1)and Section 2(6) and (7) of the National Labor Re-lations Act, as amended. Copies of the charge andcomplaint and notice of hearing before an adminis-trative law judge were duly served on the partiesto this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on or aboutSeptember 14, 1979, Respondent discharged em-ployee Ira A. Evans, the Charging Party herein,and employees Randall Kirk, Fred Kirk, DannyWilliams, Roger Fry, Wandal Atkins, Mike Shep-herd, Bill Vance, and Terry Dillon because theyengaged in protected concerted activities (i.e., ces-sation of work in protest of abnormally dangerousworking conditions) and to discourage employeesfrom engaging in such activities or other concertedactivities for the purpose of collective bargainingor other mutual aid or protection. Respondentfailed to file an answer to the complaint.On July 31, 1980, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on August 6, 1980,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondentthereafter filed a response to Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:252 NLRB No. 74The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing issued onFebruary 6, 1980, and served on Respondent byregistered mail, return receipt dated February 7,1980, specifically states that, unless an answer tothe complaint is filed within 10 days from the serv-ice thereof "all of the allegations in the complaintshall be deemed admitted to be true and shall be sofound by the Board." As no answer was filed andno extension of time to answer requested or grant-ed before the due date, counsel for the GeneralCounsel, on July 31, 1980, filed a Motion for Sum-mary Judgment pursuant to Sections 102.20 and102.21 of the National Labor Relations BoardRules and Regulations.On August 6, 1980, the Board issued a Notice ToShow Cause why the General Counsel's motionshould not be granted and, on August 22, 1980, Re-spondent filed a response thereto entitled "Re-sponse To Show Cause." Respondent's response tothe Notice To Show Cause argues that the GeneralCounsel's Motion for Summary Judgment shouldnot be granted, and denies each and every allega-tion of the motion.' Respondent's only explanationas to its failure to file a timely answer to the com-plaint is that its counsel was delinquent in review-ing the matter.2We do not believe Respondent'ssubmissions constitute good cause, within themeaning of Section 102.20 of the Board's Rules andRegulations, for failure to file a timely answer. Ac-cordingly, under the rule cited above, the allega-tions of the complaint shall be deemed to be ad-' Although Respondent denies each allegation of the motion whichnecessarily includes a denial of service of process of the complaint, thefact that Respondent argues that its attorney was delinquent in reviewingthe matter indicates Respondent did receive the complaint.2 In 0 R. Cooper and Son, 225 NLRB 1255 (1976), we held that theincapacitation of a respondent's owner during the time in which theanswer as due was not good cause. In Sullivan Magee & Sullivan. Inc.Magee Blusveh Corp.. SMS Controctors. Patrick J Magee. and John FMagee, 229 NLRB 543 (1977). the failure of a respondent's attorney tofile an answer because he had not been paid was likewise insufficient toshow cause497 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmitted to be true and are so found, and, according-ly, we grant the Motion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a West Virginia corporation with an officeand place of business at Ethel, West Virginia. It isengaged in the underground mining of coal.During the past 12 months, a representative period,Respondent sold and shipped from its Ethel, WestVirginia, facility goods, materials, and productsvalued in excess of $50,000 directly to other enter-prises located within the State of West Virginia, in-cluding Island Creek Coal Company.Island Creek Coal Company, a West Virginiacorporation, is engaged in the mining and sale ofcoal at various sites throughout West Virginia andannually sells and ships goods, materials, and prod-ucts valued in excess of $50,000 from its West Vir-ginia facilities directly to points outside the State ofWest Virginia.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE CHARGING PARTYIra A. Evans, the Charging Party herein, andRandall Kirk, Fred Kirk, Danny Williams, RogerFry, Wandal Atkins, Mike Shepherd, Bill Vance,and Terry Dillon are employees within the mean-ing of Section 2(3) of the Act.II1. THE UNFAIR LABOR PRACTICESThe 8(a)(1) ViolationsOn or about September 14, 1979, Respondentdischarged employee Ira A. Evans, the ChargingParty herein, and employees Randall Kirk, FredKirk, Danny Williams, Roger Fry, Wandal Atkins,Mike Shepherd, Bill Vance, and Terry Dillon. Re-spondent engaged in this conduct because the em-ployees engaged in protected concerted activities(i.e., a work stoppage in protest of abnormally dan-gerous working conditions) and to discourage em-ployees from engaging in such activities or otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection.We find that, by the acts and conduct set forth,Respondent has interfered with, restrained, and co-erced employees in the exercise of the rights guar-anteed them under Section 7 of the Act, and there-by has engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.IV. THEI EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionII1, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Sec-tion (a)(l) of the Act, we shall order that it ceaseand desist therefrom, and take certain affirmativeaction designed to effectuate the policies of theAct.To remedy Respondent's discharge of Ira A.Evans, Randall Kirk, Fred Kirk, Danny Williams,Roger Fry, Wandal Atkins, Mike Shepherd, BillVance, and Terry Dillon, in violation of Section8(a)(l) of the Act, we shall order that Respondentoffer immediate and full reinstatement to them totheir former jobs or, if such jobs no longer exist, tosubstantially equivalent jobs, without prejudice totheir seniority or other rights and privileges, andmake them whole for any loss of earnings theymay have suffered by payment to them of sumsequal to the amounts they normally would haveearned as wages from the date of their dischargesto the date of Respondent's offers of reinstatement,less net earnings, in accordance with the formulaset forth in F. W. Woolworth Company, 90 NLRB289 (1950), with interest as prescribed in FloridaSteel Corporation, 231 NLRB 651 (1977). See, gen-erally, Isis Plumbing & Heating Co., 138 NLRB 716(1962).3The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Sherwood Coal Company is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Ira A. Evans, Randall Kirk, Fred Kirk, DannyWilliams, Roger Fry, Wandal Atkins, Mike Shep-3 In accordance with his partial dissent in Olympic Medical Corporation,250 NLRH No 11 (1980), Member Jenkins would aard interest on thebackpay due based on the formula set forth therein498 SttIRWO()D C()AL COMPANY herd, Bill Vance, and Terry Dillon are employeeswithin the meaning of Section 2(3) of the Act.3. By discharging said employees because oftheir protected concerted activities, Respondenthas engaged in unfair labor practices within themeaning of Section 8(a)(l) of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Sherwood Coal Company, Ethel, West Virginia, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging employees because of their pro-tected concerted activities.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of tileAct:(a) Offer immediate and full reinstatement to IraA. Evans, Randall Kirk, Fred Kirk, Danny Wil-liams, Roger Fry, Wandal Atkins, Mike Shepherd,Bill Vance, and Terry Dillon to their former jobsor, if such jobs no longer exist, to substantiallyequivalent jobs, without prejudice to their seniorityor other rights and privileges previously enjoyed,and make them whole with interest for any loss ofearnings in the manner set forth in the sectionherein entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at the Ethel, West Virginia, facilitycopies of the attached notice marked "Appendix."44 In the event that this Order is enforced hb a Judgment of UlnitedStates Court of Appeals. the words i he notice reading "Polsted hbyCopies of said notice, on forms provided by theRegional Director for Region 9, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondcrint to insure that said notices are not altered.defaced, or covered by any other material.(d) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.()rdlr cof The Nliorl I aIhr Relations I loard" sill r.d To,cd Pur, -all to .JIletnilteri[ l'h i he icd Stale> Coull of ppeal, Yiifir tilg ant)rdt.r A I he NmiIonal abor Rela.tiom IB.ardAPPENDIXNoTricui TO EmPI OYvlESPosTEi) BY ORDER 01F TIllNATIONA. LABOR Rlil.ATIONS BOARDAn Agency of the United States GovernmentWt wi I NOI discharge employees becausethey engage in protected concerted activities.W'I: wii I NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.Wt. wil.. offer immediate and full reinstate-ment to Ira A. Evans, Randall Kirk, FredKirk, Danny Williams, Roger Fry, WandalAtkins, Mike Shepherd, Bill Vance. and TerryDillon to their former jobs or, if those jobs nolonger exist, to substantially equivalent jobs,without prejudice to their seniority or otherrights and privileges previously enjoyed, andWE WILL make them whole, with interest,for any loss of earnings suffered as a result ofbeing discharged.SHERWOOD COAL COMPANY499